DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because FIG. 4D (“Level of Signal ES1”) does not appear to show the claimed invention.  FIG. 4D shows wherein the first time period (t0-t1) is a period that extends from the predetermined first level threshold (LT1) to third level (L13), which is not the second level threshold (LT2) as claimed.   The line of ES1 in section T15, as best understood, should at least cross the intersection of TT1 and LT2 or line should at least end at LT2 and extend to the right of TT1, since the first time period time is a time period during which a level of the signal changes from a predetermined first level threshold (LT1) to a second level threshold (LT2) as claimed.  Clarification or correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “distance” (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  “an acquisition processing portion” in claim 1, “a determination processing portion “ in claim 1, “a detection processing portion” in claim 7, and “a conveyance controlling portion” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “an acquisition processing portion”, “a determination processing portion “, “a detection processing portion”, and “a conveyance controlling portion” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim  (as best understood, the disclosure only mentions that a processor performs the functions of each recited claim element, refer to [0045] of Applicant’s specification) .  Therefore, claims 1-13 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph (refer to MPEP 2181, subsection II, A and B).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 2 recites the limitation "the first direction side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
Claim 2 recites the limitation “a distance from an end of the object on the first direction side in a reverse direction of the specific direction”.  This limitation  is confusing because the recited “distance” does not have a defined amount (starts from a leading edge of the sheet towards an upstream direction).  Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “an acquisition processing portion”, “a determination processing portion “, “a detection processing portion”, and “a conveyance controlling portion”  lack adequate written description because an indefinite, unbounded functional limitation (refer to 112b rejection above) would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention (see MPEP 2181 or MPEP 2163.03 subsection IV).  Correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tajima et al. US 2017/0111524 (hereinafter “Tajima”).
Regarding claim 1, with reference to FIG. 14, Tajima teaches a determining device (50, 72 and 46) comprising: an acquisition processing portion (46) configured to acquire a signal (FIG. 14) based on an ultrasonic wave (46) emitted toward an object conveyed in a specific direction (Y direction in FIGS. 12 and 13); and 
a determination processing portion (72) configured to determine whether or not a first time period ([0093], when a discrete value of the first counter 82a, which counts the number of times in which a double feeding detection value Vf belongs to the first determining range R1 exceeds the first number of setting times corresponding to the width L1, wherein L1 is proportional to time) is equal to or larger than a predetermined first time threshold (L1 in FIG. 14 is proportional to time) wherein the first time period is a time period during which a level of the signal changes from a predetermined first level threshold (SH1) to a second level threshold (SH2) that is smaller than the first level threshold.
Alternatively, while Tajima does not explicitly mention a predetermined first time threshold and a first time period but instead uses distance L1 as a threshold to be exceeded to determine a carrier sheet (envelope), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Tajima to use time instead of distance since it well-known that distance moved by the sheet is directly proportional to time of movement of the sheet when conveying a sheet at a predetermined speed.
	Regarding claim 2, wherein the first time threshold is determined based on: a velocity (speed) at which the object is conveyed in the specific direction; and a distance (length of bonding portion 51) from an end of the object on the first direction side in a reverse direction of the specific direction.
Regarding claim 3, wherein the first level threshold and the second level threshold are determined based on a thickness of the object in an intersecting direction that intersects the specific direction.
	Regarding claim 6, a sensor portion (46) configured to emit an ultrasonic wave toward the object, and output the signal having a level that changes according to an incident wave from the object; and the determining device according to claim 1.
	Regarding claim 7,a detection processing portion (function of 72) configured to detect whether or not a double feeding of the object has occurred, based on a determination result of the determining device.
	Regarding claims 10 and 11, Tajima discloses an image reading device (FIG. 1).
	Regarding claims 12 and 13, since the claims do not specifically recite an image forming unit to form an image on a sheet, Tajima discloses the claimed image forming apparatus.
	Alternatively, Tajima does not explicitly an image forming apparatus, however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the determining device of Tajima in an image forming device since it was well-known that image forming devices use a double feed determining device in order to prevent a sheet jam for a sheet requiring image formation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653